                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MUHAMMAD M. BUTT,

                            Plaintiff,            Case No. 18-cv-13641

v.                                                Paul D. Borman
                                                  United States District Judge
FD HOLDINGS, LLC d/b/a
FACTUAL DATA, KROLL                               Mona K. Majzoub
FACTUAL DATA, INC.,                               United States Magistrate Judge
and CBCINNOVIS, INC.,

                     Defendants.
______________________________/

OPINION AND ORDER GRANTING DEFENDANT FD HOLDINGS, LLC
 d/b/a FACTUAL DATA’S MOTION TO DISMISS THE “AMENDED”
                  COMPLAINT (ECF #15)

                           I.     BACKGROUND

        Before the Court is Defendant FD Holdings, LLC d/b/a Factual Data’s (“FD

Holdings”) Motion to Dismiss Plaintiff Muhammad M. Butt’s Amended

Complaint (ECF #5) pursuant to Federal Rule of Civil Procedure 12(b)(6). (ECF

#15.)

        On November 21, 2018, Plaintiff initiated this lawsuit by filing a one-count

Class Action Complaint against Defendant Kroll Factual Data, Inc., d/b/a/ Factual

Data, alleging violations of 15 USC § 1681e(b), the Fair Credit Reporting Act

(“FCRA”), for failure to maintain reasonable procedures, individually and on
                                              1
behalf of a putative class.1 (ECF #1.) On December 10, 2018, Plaintiff filed a

Second Class Action FCRA Complaint against Kroll Factual Data, Inc., d/b/a

Factual Data; FD Holdings, LLC, d/b/a Factual Data; and CBC Innovis, Inc.2 (ECF

#15.)

        On February 8, 2019, Defendant FD Holdings filed its Motion to Dismiss

the December 10, 2018 Complaint. (ECF #15.) Plaintiff responded on February 27,

2019 (ECF #17), and FD Holdings filed its Reply on March 12, 2019 (ECF #18.)

The Court held a hearing on the matter on May 8, 2019.

                                   II.   FACTS

        The facts as alleged in the Amended Complaint are taken as true for

purposes of the instant Motion to Dismiss. In re Delorean Motor Co., 991 F.2d

1236, 1240 (6th Cir. 1993). On January 22, 2014, Plaintiff filed a petition for

Federal Chapter 7 bankruptcy. (Am. Compl., ECF #5, ¶17;) Def.’s Mot., (ECF

#15-3, Ex. 3.)



1
 In Count I, Plaintiff also makes passing reference to violations of Section 1681(d)
and Section 1681e(a). Upon review, Section 1681 does not include a subsection d,
nor are there any allegations in the Complaint as to Section 1681e(a), which deals
with the identity and purpose of credit report users.
2
  Plaintiff’s Second Class Action Complaint filed on December 10, 2018 was not
styled as an Amended Complaint, but the Parties and the Court treat it as such.
Plaintiff subsequently dismissed Second Complaint Defendants CBCInnovis, Inc.
and Kroll Factual Data, Inc. on January 30, 2019. (ECF #14.)

                                             2
      Plaintiff’s attorney who filed the instant FCRA case is the same attorney

who filed Plaintiff’s Chapter 7 Bankruptcy Petition.

             The Bankruptcy Petition Schedule F (ECF #15-3, PgID 94) filed on

January 22, 2014 requires a listing of unsecured nonpriority claims. On the far left

column, the Schedule instructed the petitioner to list “Creditor’s Name, Mailing

Address Including Zip Code, and Amount Number.” As to the Mayflower matter,

Plaintiff’s counsel listed, as the creditor, “State of Michigan – 35th District, 660

Plymouth Rd., Plymouth, MI 48170.” The Schedule F column to the right,

requiring “Date Claim was incurred and consideration for claim. . .” listed “Case

No. 11C5291GC, Mayflower Auto Transport Inc. v. Muhammed Butt.” The far

right column for listing “Amount of Claim” listed “$706.” Thus, Plaintiff’s

counsel failed to list Mayflower Auto Transport as an unsecured creditor in his

bankruptcy filing, Schedule F. 3

      Further, in this Bankruptcy Petition, Plaintiff’s counsel did not list

Mayflower as a creditor on the Bankruptcy Court Verification of Creditor Matrix.

(Def.’s Mot., ECF #15-3, PgID 111-113). The initial page of the Verification

(PgID 111) states in bold face: “VERIFICATION OF CREDITOR MATRIX,” and



3
  “Documents that a defendant attaches to a Motion to Dismiss are considered part
of the pleadings if they are referred to in the Plaintiff’s Complaint and central to her
claim.” Weiner v. Klais & Co., 108 F.3d 86, 89 (6th Cir. 1997). Thus, the Plaintiff’s
bankruptcy filings are part of the pleadings in this Motion to Dismiss.
                                                3
then states in regular type: “The above named debtor hereby verifies that the

attached Matrix Listing Creditors is true to the best of my knowledge.” (ECF #15-

3, PgID 111.) That attached Matrix does not list Mayflower. (ECF #15-3, PgID

112-113.) The Matrix determines the parties that will receive notice of the

bankruptcy proceedings.

      Further, Mayflower was not listed on the Bankruptcy Court “Notice Chapter

7 Bankruptcy case, Meeting of Creditors, and Deadlines,” setting a meeting of

Creditors Date, February 20, 2014. (Def.’s Mot., Ex. 4, ECF #15-4, PgID 114).

That Certificate of Notice states “Notice by First Class Mail was sent to the

following persons/entities by the Bankruptcy Noticing Center on January 24,

2014.” (ECF #15-4, PgID 116.) The Notice lists, inter alia, Credit Acceptance,

another creditor with a 35th District Court judgment against Plaintiff; it did not list

Mayflower.

      Thus, while Plaintiff’s attorney had listed on the Matrix, the State 35th

District Court, he did not reference Mayflower on the Matrix or the Certificate of

Notice. (Def.’s Mot., ECF #15-3, PgID 112, ECF #15-4, PgID 116).

      On April 22, 2014, Plaintiff debtor was granted a Chapter 7 discharge under

Title 11 USC §727 (ECF #15-5, PgID 114).4 The Bankruptcy Court’s 2 page


4
 Title 11 of the U.S. Code is commonly referred to as the Bankruptcy Code. See
Mission Prod. Holdings, Inc. v. Tempnology, LLC, 587 U.S. __, __ S. Ct. __, No.
17-1657, 2019 WL 2166392, at *2 (May 20, 2019).
                                         4
“Discharge Order” did not list the specific debts discharged. (Am. Compl., ECF

#15-5, PgID 117.) Significantly, creditor Mayflower, which had not been listed on

the Matrix or the Discharge Order, would not receive any such Certificate of

Notice of the Discharge. In re Butt, No. 14-40820, ECF #20, p. 3 (Bankr. E.D.

Mich. Apr. 22, 2014).

      The State 35th District Court, which was listed on the Matrix and on the

Certificate of Notice, would have received notice of both the bankruptcy filing per

the Matrix, and the discharge of Mayflower on April 28, 2014. (Am. Compl., ECF

#5, ¶19 and ¶20; Def.’s Mot., ECF #15-2, PgID 75.) A docket entry in the 35th

District Court Mayflower action dated April 28, 2014 reported “DISCHARGE OF

DEBTOR FILED.” (ECF #15-2, PgID 75; Def.’s Mot., ECF #15-1, PgID 65-71.)

However, given the Bankruptcy Court filings/rulings, that was incorrect as to

Mayflower, because it was never listed as a creditor.

      In September 2018, Plaintiff applied for a residential home loan through

Hall Financial Group (“Hall”). (Am. Compl., ECF #5, ¶21.) Hall purchased a

credit report on Plaintiff from Defendant FD Holdings. Plaintiff alleges that the

credit report listed the March 2012, $706 judgment “filed” in the Mayflower

action. Plaintiff alleges that Hall declined approval of Plaintiff’s loan application in

light of the Mayflower judgment. (Am. Compl., ECF #5, p.6 ¶23.)




                                              5
      Plaintiff alleges that he “was forced to seek the assistance of counsel to

remedy the demonstrably false information” reported on the credit report. (Am.

Compl., ECF #5, p.6 ¶24.) Plaintiff’s hired counsel in the instant FCRA case was

his Bankruptcy counsel. Plaintiff’s counsel did not contact FD Holdings with

regard to the credit report. Instead he filed the instant lawsuit against FD

Holdings.

      Of great significance is that the 35th District Court’s docket for the

Mayflower action indicates that Plaintiff, or more likely his counsel, contacted that

Court on October 3, 2018, to clarify that Mayflower had been omitted from the

Bankruptcy Petition’s Creditor Matrix: “PURSUANT TO CALL FROM D02

[Plaintiff], RAN PACER [Public Access System for the Federal Judiciary]; THIS

PLTF [Mayflower] IS **NOT** LISTED ON HIS CREDITOR MATRIX.” (ECF

#15-2, PgID 75.) Thus, on October 3, 2018, the 35th District Court confirmed from

Plaintiff’s call that Plaintiff’s Mayflower debt had not been listed as discharged,

per the official the Federal Bankruptcy Court PACER Website.

      This clearly explains the problem that Plaintiff’s counsel created for his

client. Thus, while Plaintiff’s counsel alleged that he filed this lawsuit on

November 21, 2018 to “remedy” the situation, it was a situation that he created by

not listing unsecured creditor Mayflower on the Schedule F, on the Creditor Matrix

and on the Creditor Meeting notice in his Chapter 7 Bankruptcy filings, all of

                                              6
which resulted in that debt not being listed on the Federal Judiciary Access System

(Website PACER) as discharged in the Bankruptcy Court.

                            III.   STANDARD OF REVIEW

      Federal Rule of Civil Procedure 12(b)(6) allows for the dismissal of a case

where the complaint fails to state a claim upon which relief can be granted. When

reviewing a motion to dismiss under Rule 12(b)(6), a court must “construe the

complaint in the light most favorable to the plaintiff, accept its allegations as true,

and draw all reasonable inferences in favor of the plaintiff.” Handy-Clay v. City of

Memphis, 695 F.3d 531, 538 (6th Cir. 2012).

      To state a claim, a complaint must provide a “short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

“[T]he complaint ‘does not need detailed factual allegations’ but should identify

‘more than labels and conclusions.’” Casias v. Wal–Mart Stores, Inc., 695 F.3d

428, 435 (6th Cir. 2012) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007)). The court “need not accept as true a legal conclusion couched as a

factual allegation, or an unwarranted factual inference.” Handy-Clay, 695 F.3d at

539 (internal citations and quotation marks omitted).

      In other words, a plaintiff must provide more than “formulaic recitation of

the elements of a cause of action” and his or her “[f]actual allegations must be

enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at

                                               7
555-56. The Sixth Circuit has reiterated that “[t]o survive a motion to dismiss, a

litigant must allege enough facts to make it plausible that the defendant bears legal

liability. The facts cannot make it merely possible that the defendant is liable; they

must make it plausible.” Agema v. City of Allegan, 826 F.3d 326, 331 (6th Cir.

2016) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

                                 IV.    ANALYSIS

      Plaintiff alleges that FD Holdings violated 15 U.S.C. § 1681e(b) of the

FCRA by negligently or willfully providing Hall with inaccurate information

regarding his discharged debt to Mayflower due to its failure to maintain

reasonable procedures. (Am. Compl., ECF #5.) Defendant argues that the Court

should dismiss the Amended Complaint because the credit report provided to Hall

was accurate, it followed reasonable procedures in producing the report, and

Plaintiff did not suffer any injury. (ECF #15-7.)

      The FCRA "imposes distinct obligations on three types of entities: (1)

consumer reporting agencies: (2) users of consumer reports; and (3) furnishers of

information to consumer reporting agencies." Nelski v. Trans Union, LLC, 86 F.

App’x 840, 844 (6th Cir. 2004) (citation omitted). Plaintiff alleges that Defendant

is a consumer reporting agency. (Am. Compl., ECF #5, ¶13.) The FCRA requires

consumer reporting agencies to follow reasonable procedures to “assure maximum

possible accuracy” when preparing consumer reports (a/k/a credit reports):

                                              8
              Accuracy of report. Whenever a consumer reporting agency
              prepares a consumer report it shall follow reasonable procedures
              to assure maximum possible accuracy of the information
              concerning the individual about whom the report relates.

15 U.S.C. § 1681e(b).

       Although a showing of inaccuracy is an essential element of a claim under

Section 1681e(b), the FCRA does not impose strict liability for incorrect

information appearing on an agency's credit reports. See Spence v. TRW. Inc., 92

F.3d 380, 382–83 (6th Cir.1996). Liability flows only from a “failure to follow (1)

reasonable procedures (2) to assure maximum possible accuracy of the information

(3) concerning the individual about whom the information relates.” Nelski v. Trans

Union, 86 F. App’x 840, 844 (6th Cir. 2004) (quoting Bryant v. TRW. Inc., 689

F.2d 72, 78 (6th Cir. 1982)).” The exercise of reasonable care is determined by

what a reasonably prudent person would do under the circumstances. Id. In order to

state a claim for liability under Section 1681e(b), Plaintiff must prove that:

              (1) the defendant reported inaccurate information about the
              plaintiff; (2) the defendant either negligently or willfully failed to
              follow reasonable procedures to assure maximum possible
              accuracy of the information about the plaintiff; (3) the plaintiff
              was injured; and (4) the defendant's conduct was the proximate
              cause of the plaintiff's injury.

Nelski at 844. (citation omitted). In the instant case, the Court concludes that

Plaintiff counsel’s negligent/careless conduct was the proximate cause of any

potential injury to Plaintiff.

                                               9
      FD Holdings argues that Plaintiff falls short on three of the four elements:

(1) the credit report was accurate; (2) it followed reasonable procedures by relying

on the LexisNexis report; and (3) Plaintiff did not suffer a cognizable injury caused

by Defendant, by paying to retain counsel to “remedy” the credit report. (Def.’s

Mot., ECF #15-7, PgID 135.)

      A plaintiff may be awarded actual damages or “damages of not less than

$100 and not more than $1,000.” 15 U.S.C. § 1681n(a)(1)(A). But where a

defendant has acted willfully/recklessly, the statute sets liability higher: “actual

damages ... or $1,000, whichever is greater.” 15 U.S.C. § 1681n(a)(1)(B). The

“high risk of harm, objectively assessed, [] is the essence of recklessness at

common law…[A] company subject to FCRA does not act in reckless disregard of

it unless the action is not only a violation under a reasonable reading of the statute's

terms, but shows that the company ran a risk of violating the law substantially

greater than the risk associated with a reading that was merely careless.” Safeco

Ins. Co. of Am. v. Burr, 551 U.S. 47, 69 (2007).

A. Accuracy of the Reported Information

      FD Holdings contends that the information about the Mayflower judgment

was accurate. In Cahlin v. General Motors Acceptance Corp., 936 F.2d 1151, 1156

(11th Cir. 1991), a case relied upon by the Sixth Circuit in Spence, 92 F.3d at 382,

the Eleventh Circuit explained:

                                              10
               [A] plaintiff has failed to carry his initial burden if a court finds that
               the information contained in a challenged credit report was accurate
               on its face, or, put somewhat differently, “technically accurate.”
               That is, a credit reporting agency satisfies its duty under section
               607(b) if it produces a report that contains factually correct
               information about a consumer that might nonetheless be misleading
               or incomplete in some respect.

Cahlin at 1156 (emphasis added).

      Plaintiff argues that information is technically inaccurate if it misleading, but

that is not the law of this circuit. Spence, 92 F.3d at 382; Dickens v. Trans Union

Corp., 18 F. App'x 315, 318 (6th Cir. 2001) (“In maintaining that the credit report

was so misleading as to be inaccurate within the meaning of § 1681e(b), Dickens

urges us to reject the ‘technical accuracy’ approach adopted in Spence and Cahlin.

We decline to do so.”); Turner v. Experian Info. Sols., Inc., No. 17-3795, 2018 WL

3648282, at *3 (6th Cir. Mar. 1, 2018) (“Information that is technically accurate,

though perhaps misleading or incomplete, is not inaccurate within the meaning of §

1681e(b).”).

      The Discharge Order states that “[t]he chapter 7 discharge eliminates a

debtor’s legal obligation to pay a debt that is discharged,” and, of particular import

to this case, that “[s]ome debts which were not properly listed by the debtor” are

“debts which are not discharged in a chapter 7 bankruptcy case.” (Def.’s Mot.,

ECF #15-5, PgID 118.) (Emphasis in original.) In the instant case, the creditor




                                                 11
Mayflower’s debt was not properly listed by the debtor’s attorney on the Schedule

F, Matrix or the Certificate of Notice.

      Thus, Plaintiff’s argument that the Bankruptcy Court discharge filing gave

notice to FD Holdings that the Mayflower debt was discharged and therefore the

credit report was inaccurate, is without merit. Plaintiff ‘s counsel failed in his

obligation to include Mayflower on the Bankruptcy Petition Schedule F as an

unsecured creditor on the list of creditors, and on the Creditor Matrix that would

receive notice regarding his bankruptcy matters, and on the Bankruptcy Court

Notice for Meeting of Creditors on February 20, 2014. By the close of the

Bankruptcy case, it was not clear from the record that the Mayflower debt was

discharged. Indeed, just the opposite – that it was not discharged. Plaintiff cannot

convert his own negligence in the Bankruptcy proceedings into grounds for an

individual or class action claim against FD Holdings for not having reasonable

procedures. Therefore, Plaintiff has not stated a claim for a violation of Section

1681e(b).

B. Reasonable Procedures

      Plaintiff has not sufficiently pled that FD Holdings did not follow reasonable

procedures. Plaintiff’s Bankruptcy counsel’s errors, by presenting in multiple

filings, incomplete and inaccurate information in Plaintiff’s Chapter 7 Bankruptcy

proceedings, caused Plaintiff’s subsequent credit reporting problem at issue in this

                                              12
Complaint filed by that former Bankruptcy counsel. These errors in the Bankruptcy

Court filings, totally undermine the validity of this Fair Credit Reporting Act

claim, pursuant to 15 U.S.C. §1681e(b). FD Holdings could not have “verified” or

“updated” the Mayflower judgment information by reviewing the Bankruptcy

filings because of counsel’s glaring omission.

      To reiterate, in Plaintiffs Bankruptcy Chapter 7 Petition “Schedule F -

Creditors Holding Unsecured Nonpriority Claims,” filed on January 22, 2014,

Plaintiff’s counsel listed on Page 2 “creditor, State of Michigan – 35th District, 660

Plymouth Road.” Listed under “Date Claim was Incurred and Consideration for

Claim,” was 35th District Court, Case No. 11C5291GC, Mayflower Auto Transport

Inc. v. Muhammad Butt, and the amount of claim $706.00.

      Contained in the January 22, 2014 Petition, as part of the Bankruptcy Court

filing was a form titled “VERIFICATION OF CREDITOR MATRIX, the above

name debtor [Muhammad Butt] hereby verifies that the attached matrix listing

creditors is true to the best of my knowledge,” signed by Plaintiff. (Def.’s Mot.,

ECF #15-3, PgID 111-13). Significantly, that attached Matrix form does not list

Mayflower Auto Transport as a creditor; it does list a different entity that obtained

a 35th District Court Judgment against Plaintiff, Credit Acceptance, as a creditor.

To repeat, the function of the Creditor Matrix is to list the creditors and their

addresses who will thereafter receive notices from the Bankruptcy Court. Thus,

                                              13
Mayflower Auto Transport would not receive any Bankruptcy Court notices, nor

would anyone reading the Bankruptcy Court Verified Creditor Matrix ascertain

that Mayflower Auto Transport was a creditor subject to discharge in Plaintiff

Butt’s Chapter 7 Bankruptcy proceeding.

      In addition, Plaintiff Butt’s Bankruptcy Case Form B9A, “Notice of Chapter

7 Bankruptcy Case, Meeting of Creditors,” (ECF #15-4, PgID 114), also filed by

Plaintiff’s counsel in the instant case, on the page titled, “The Certificate of Notice

for Creditors, (ECF #15-4, PgID 116) lists,” inter alia, State of Michigan, 35th

District Court twice and Credit Acceptance – but not Mayflower Auto Transport.

This again would confirm to any reader of the Bankruptcy Court record that

Plaintiff’s Petition did not list/regard Mayflower as a creditor that would/should

receive notice of that critical creditors meeting. Thus, again, anyone examining this

filing in the Bankruptcy Court record, would not assume that Mayflower Auto

Transport was a creditor subject to discharge.

      Finally, the Court notes that Plaintiff Butt’s “Discharge of Debtor

(Bankruptcy Court Official Form 18)” filed on April 22, 2014, (ECF #15-5, PgID

117) contains the following language, on Page 2 (ECF #15-5, PgID 118) under the

heading “Debts That Are Not Discharged . . . (g). Some debts which were not

properly listed by the debtor.” In the instant case, the Mayflower debt was not




                                              14
properly listed by the Plaintiff’s counsel. Further, the bottom of that discharge

form stated in bold face:

             This information is only a general summary of the
             bankruptcy discharge. There are exceptions to these
             general rules. Because the law is complicated, you may
             want to consult an attorney to determine the exact effect
             of the discharge in this case.

(ECF #15-5, Page ID 118). Again, someone reading the Bankruptcy Court filings

would reasonably conclude that the Mayflower debt was not discharged. Thus, it

is clear that multiple official Bankruptcy Court forms did not list Mayflower as a

creditor of Plaintiff subject to discharge. This is all the fault of Plaintiff’s

Bankruptcy counsel, who is also Plaintiff’s counsel in the instant case.

      Significantly, Page 4 of the 35th District Court Report docket, in pertinent

part states: “Pursuant to Call from DO2, ran Pacer: this PLTF [Mayflower] is **

not ** listed on his Creditor Matrix.” Defendant’s Exh. #2. (ECF #15-2, P.4)

      Thus on October 3, 2018, when the 35th District Court received this call,

Plaintiff obviously had learned that Plaintiff’s counsel had not listed Mayflower on

Butt’s Bankruptcy Court Creditor Matrix, and thus, (1) Mayflower did not receive

any notice of a Bankruptcy Discharge of Plaintiff’s debt to Mayflower, and (2) that

anyone searching Bankruptcy Court Records under Pacer would conclude that

Plaintiff’s debt to Mayflower had not been discharged by the Bankruptcy Court.




                                               15
      So, on October 3, 2018, after Hall Financial had rejected Plaintiff’s

financing request in September 2018, based on the non-discharged debt to creditor

Mayflower, Plaintiff’s counsel or Plaintiff called the 35th District Court to inform

them that he had not listed Plaintiff on the Bankruptcy Court’s Creditor Matrix.

      Thus, because of Plaintiff’s counsel’s negligence, there was no listing in the

Bankruptcy Court Matrix that the Mayflower debt would have been cancelled --

that Mayflower had been discharged as a creditor, prior to his mortgage application

to Hall Financial.

      So yes, there was a failure here to follow procedures, but it was a failure by

Plaintiff’s bankruptcy counsel, the same counsel in the instant case, who tried to

shift his negligence to FD Holdings by filing the instant Complaint. It was

Plaintiff’s counsel’s failure to follow the required procedures in the Bankruptcy

Court that caused his client’s credit request in this case to be initially denied.

      Plaintiff’s counsel’s omission of Mayflower on the Schedule F, Creditor

Matrix and Certificate of Notice created a situation where anyone searching the

Bankruptcy Court Website would conclude that the Mayflower debt had not been

discharged.

C. Cognizable Injury and Article III Standing

      Addressing the element of damages, Plaintiff has not alleged a cognizable

injury caused by Defendant as required by the FCRA. (Def.’s Mot., ECF #15-7,

                                              16
PgID 148-47.) Any injury suffered by Plaintiff resulted from his attorney’s

negligence. Plaintiff’s allegation that, after Hall Financial rejected his request for

financing based upon the Mayflower debt, Plaintiff was forced to retain his

Bankruptcy counsel to clarify the information provided about the Mayflower

judgment, was caused by his counsel’s error in the Bankruptcy pleadings. This

cannot satisfy an element of injury caused by FD Holdings. See Nelski, 86 F.

App’x at 844. Here, any pre-litigation costs were created by his Bankruptcy

counsel – present counsel, to correct his own erroneous Bankruptcy Court filings.

      Thus, Plaintiff has not alleged a concrete injury for purposes of surviving a

motion under Rule 12(b)(6). Spokeo v. Robins, 136 S. Ct. 1540, 1549 (2016)

(“Article III standing requires a concrete injury even in the context of a statutory

violation. For that reason, Robins could not, for example, allege a bare procedural

violation, divorced from any concrete harm, and satisfy the injury-in-fact

requirement of Article III.”). Plaintiff has failed to allege even a procedural

violation of the FCRA by Defendant because the information on the credit report

was accurate; Plaintiff’s counsel did not list Mayflower as a creditor on the

Schedule F, Matrix, nor in the Discharge Order’s Certificate of Notice. Thus,

Plaintiff lacks standing under Article III to bring an action under the FCRA.




                                              17
                             VI.   CONCLUSION

      Based on the reasons stated above, the Court GRANTS Defendant FD

Holdings, LLC d/b/a Factual Data’s Motion to Dismiss Plaintiff’s Complaint(s)

(ECF #15) and (ECF #5) with Prejudice.

      SO ORDERED.




Dated: June 6, 2019                        s/Paul D. Borman
                                           Paul D. Borman
                                           United States District Judge




                                          18
